769 So. 2d 476 (2000)
Moises ALVELO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D99-3439.
District Court of Appeal of Florida, Fifth District.
October 13, 2000.
James B. Gibson, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
HARRIS, J.
Appellant was found guilty of committing lewd acts upon a child. He now contends that the court erred when it would not permit him to fully inquire into the violent nature of the victim's father in order to establish his theory of the case, that the victim fabricated the charge against appellant out of fear of his father. The victim's fear of his father's hatred of homosexuals (the victim was an admitted *477 homosexual) was clearly established by the record. The proffered evidence excluded by the court was either hearsay or otherwise inadmissible.
Appellant also urges error in the court's refusal to permit him to put on character evidence that he was of good moral character, specifically, that he had a reputation for not committing this kind of offense. We agree with the trial court that this is not the kind of evidence contemplated by character testimony. Unlike one's reputation for honesty or peacefulness, traits that might be noticed by the community, whether one secretly molests children or does not would not be openly exhibited to the community. We find no error in the court's not permitting a string of witnesses to testify that appellant had never abused them or anyone they knew. Such would be irrelevant to the question as to whether appellant abused the victim.
AFFIRMED.
W. SHARP, and GRIFFIN, JJ., concur.